724 S.E.2d 68 (2012)
STATE
v.
ELLISON and Treadway.
No. 363PA11-1.
Supreme Court of North Carolina.
April 2, 2012.
Andrew DeSimone, Assistant Appellate Defender, for Ellison, Lee Roy.
Brandon Truman, Assistant Attorney General, for State of N.C.
Daniel F. Read, Durham, for Treadway, James Edward.
Robert Devane Croom, Assistant Attorney General, for State of N.C.
Tom Horner, District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 30th of March 2012 by Defendant(Ellison):
"Motion Allowed by order of the Court in conference, this the 2nd of April 2012."
Defendant (Ellison) shall have up to and including the 9th day of May 2012 to file and serve his/her brief with this Court.